180 F.2d 355
Panagiotis KOKORIS, Appellant,v.Paul E. JOHNSON, United States ImmigrantInspector-In-Charge, and Albert Del Guercio,United States District Director ofImmigration, Appellees and 5other cases.
Nos. 5928-5932, 5936.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 19, 1949 and March 7, 1950.Decided March 8, 1950.

Appeals from the United States District Court for the Eastern District of Virginia, at Newport News; Sterling Hutcheson, Judge (Nos. 5928-5932); Albert V. Bryan, Judge (No. 5936).
Burt M. Morewitz and J. L. Morewitz, Newport News, Va.  (Morewitz & Morewitz, Newport News, Va., on brief), for appellants.
Albert E. Reitzel, Assistant General Counsel, U.S. Immigration and Naturalization Service, Washington, D.C.  (George R. Humrickhouse, U.S., Atty., Richmond, Va., and John P. Harper, Asst. U.S. Atty., Norfolk, Va., on brief), for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
The judgments of the court below in the above entitled cases involving orders for deportation of alien seamen will be reversed on the authority of Wong Yang Sung v. McGrath, 70 S. Ct. 445, and the cases will be remanded to the court below for further proceedings not inconsistent with the decision in that case.


2
Reversed.